DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 12-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeffryes et al (US 2018/0128093).
As to claim 1, Jeffryes et al discloses an apparatus comprising:
a control system 40 operable to control a driver for rotating a drill string 17, wherein the control system comprises a processor 43 and a memory 47 storing a computer program code, wherein the computer program code comprises a stick-slip algorithm (see for example, paras [0007], [0161]-[0174]), and wherein the control system is operable to:
receive a plurality of different numerical parameters (see para [0041]); and for each of the different numerical parameters: incorporate the numerical parameter into the stick-slip algorithm (see for example, paras [0007] and [0161]-[0174]); and execute the stick-slip algorithm to determine a control command that causes the driver to rotate the drill string to perform drilling operations while reducing rotational waves travelling along the drill string.
As to claim 6, Jeffryes et al discloses (see paras [0048] and [0161]-[0165]) wherein the different numerical parameters comprise at least one of:
a speed integral constant;
a speed proportionality constant; and
a torque proportionality constant.
As to claim 7, Jeffryes et al discloses (see paras [0048] and [0161]-[0165])  wherein, before executing the stick-slip algorithm, the control system is further operable to:
receive an intended average rotational speed set-point of the drill string;
incorporate the intended average rotational speed set-point of the drill string into the stick-slip algorithm;
receive specifications of the drill string and/or the driver; and
incorporate the specifications of the drill string into the stick-slip algorithm.
As to claim 8, Jeffryes et al discloses (see paras [0055], [0072], [0161]-[0165]) wherein, for each of the different numerical parameters, the control system is further operable to output a different torque command to the driver to thereby cause the driver to output a different amount of torque to rotate the drill string.

As to claim 9, Jeffryes discloses a  method comprising: commencing operation of a control system 40 for controlling a driver of a drill string 17, wherein the control system 40 comprises a processor 43 and a memory 47 storing a computer program code, wherein the computer program code comprises a stick-slip algorithm (see for example, paras [0007], [0161]-[0174]), and wherein the operating control system: receives a plurality of different numerical parameters (see para [0041]); and for each of the different numerical parameters: incorporates the numerical parameter into the stick-slip algorithm; and executes the stick-slip algorithm to determine a control command that causes the driver to rotate the drill string to perform drilling operations while reducing rotational waves travelling along the drill string.
As to claim 12, Jeffryes et al discloses (see paras [0048] and [0161]-[0165]) wherein the different numerical parameters comprise at least one of:
a speed integral constant;
a speed proportionality constant; and
a torque proportionality constant.
As to claim 13, Jeffryes et al discloses (see paras [0048] and [0161]-[0165])  wherein, before executing the stick-slip algorithm, the control system is further operable to:
receive an intended average rotational speed set-point of the drill string;
incorporate the intended average rotational speed set-point of the drill string into the stick-slip algorithm;
receive specifications of the drill string and/or the driver; and
incorporate the specifications of the drill string into the stick-slip algorithm.
As to claim 14, Jeffryes et al discloses (see paras [0055], [0072], [0161]-[0165]) wherein, for each of the different numerical parameters, the control system is further operable to output a different torque command to the driver to thereby cause the driver to output a different amount of torque to rotate the drill string.
As to claim 15, Jeffryes et al discloses a method comprising: commencing operation of a processing device 43 to run a computer simulation of a drill string 17 being rotated by a driver to drill a wellbore, wherein rotation of the driver is controlled by a stick- slip algorithm (see for example, paras [0007], [0161]-[0174]), and wherein the operating processing device: receives a plurality of different numerical parameters (see para [0041]); and for each of the different numerical parameters: incorporates the numerical parameter into the stick-slip algorithm; and executes the stick-slip algorithm to determine a control command that causes the driver to rotate the drill string to perform drilling operations while reducing amplitude of rotational waves travelling along the drill string.
As to claim 17, Jeffryes et al discloses (see paras [0048] and [0161]-[0165]) wherein the different numerical parameters comprise at least one of:
a speed integral constant;
a speed proportionality constant; and
a torque proportionality constant.

As to claim 18, Jeffryes et al discloses (see paras [0048] and [0161]-[0165])  wherein, before executing the stick-slip algorithm, the control system is further operable to:
receive an intended average rotational speed set-point of the drill string;
incorporate the intended average rotational speed set-point of the drill string into the stick-slip algorithm;
receive specifications of the drill string and/or the driver; and
incorporate the specifications of the drill string into the stick-slip algorithm.
As to claim 19, Jeffryes discloses (see para [0087], [0097-0098], [0115]0 wherein the computer simulation is or comprises a numerical simulation.
As to claim 20, Jeffryes discloses (see para [0051], [0103], [0193] wherein the computer simulation comprises a physics-based analytic model that utilizes constrained optimizations.
Allowable Subject Matter
Claims 2-5, 10, 11, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 2, 3, the prior art of record fails to show or suggest wherein the control system further comprises a torque sensor operable to facilitate torque measurements indicative of torque at a corresponding portion of the drill string; and
the control system is further operable to:
determine amplitude of the rotational waves travelling along the drill string based on the torque measurements for each of the different numerical parameters; and
determine optimal ones of the different numerical parameters based on the determined amplitudes of the rotational waves, wherein the optimal ones of the different numerical parameters are associated with the lowest of the determined amplitudes of the rotational waves.
As to claims 4, 5, the prior art of record fails to show or suggest wherein:
the control system further comprises a rotational speed sensor operable to facilitate rotational speed measurements indicative of rotational speed of a corresponding portion of the drill string; and the control system is further operable to: determine amplitude of the rotational waves travelling along the drill string based on the rotational speed measurements for each of the different numerical parameters; and determine optimal ones of the different numerical parameters based on the determined amplitudes of the rotational waves, wherein the optimal ones of the different numerical parameters are associated with the lowest of the determined amplitudes of the rotational waves.
As to claims 10, the prior art of record fails to show or suggest wherein the operating control system also: receives torque measurements indicative of torque at a corresponding portion of the drill string; determines an amplitude of the rotational waves travelling along the drill string based on the torque measurements for each of the different numerical parameters; and determines optimal ones of the different numerical parameters based on the determined amplitudes of the rotational waves, wherein the optimal ones of the different numerical parameters are associated with the lowest of the determined amplitudes of the rotational waves. 

As to claims 11, the prior art of record fails to show or suggest wherein the operating control system also: receives rotational speed measurements indicative of rotational speed of a corresponding portion of the drill string; determines an amplitude of the rotational waves travelling along the drill string based on the rotational speed measurements for each of the different numerical parameters; and
determines optimal ones of the different numerical parameters based on the determined amplitudes of the rotational waves, wherein the optimal ones of the different numerical parameters are associated with the lowest of the determined amplitudes of the rotational waves.
As to claim 16, the prior art of record fails to show or suggest wherein the operating processing device also: determines the amplitude of the rotational waves travelling along the drill string for each of the different numerical parameters; and determines optimal ones of the different numerical parameters based on the determined amplitudes of the rotational waves, wherein the optimal ones of the different numerical parameters are associated with the lowest of the determined amplitudes of the rotational waves.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678